NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICIA HARDING MORRISON,                      No. 16-17050

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01207-RFB-PAL

 v.
                                                MEMORANDUM*
QUEST DIAGNOSTICS INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Richard F. Boulware, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Patricia Harding Morrison, the surviving spouse of Tommy Morrison,

appeals pro se from the district court’s summary judgment in her diversity action

alleging state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2003). We affirm.

      The district court properly granted summary judgment because Morrison

failed to raise a genuine dispute of material fact as to whether her claims were not

time-barred. See Nev. Rev. Stat. § 11.190 (2015) (setting forth relevant two year

and three year statutes of limitations); Orr v. Bank of Am., NT & SA, 285 F.3d 764,

780 (9th Cir. 2002) (under Nevada law, “the statute of limitations begins to run

when the wrong occurs and a party sustains injuries for which relief could be

sought” (citation and internal quotation marks omitted)); Schwartz v.

Wasserburger, 30 P.3d 1114, 1117 (Nev. 2001) (“[A] personal representative

inherits the benefits and burdens connected with the running of any applicable

statute of limitations, measured from when the cause of action first accrued in

favor of the decedent.”). Contrary to Morrison’s contentions, she is not entitled to

tolling. See Orr, 285 F.3d at 780 (“[W]hen ‘uncontroverted evidence proves that

the plaintiff discovered or should have discovered the facts giving rise to the

claim,’ such a determination can be made as a matter of law.” (quoting Siragusa v.

Brown, 971 P.2d 801, 812 (Nev. 1998))).

      Morrison forfeited her opportunity to appeal the denial of her motion for

leave to file a second amended complaint because she did not file objections to the

magistrate judge’s order. See Simpson v. Lear Astronics Corp., 77 F.3d 1170,

1174 (9th Cir. 1996) (“[A] party who fails to file timely objections to a magistrate


                                          2                                       16-17050
judge’s nondispositive order with the district judge to whom the case is assigned

forfeits its right to appellate review of that order.”).

       We reject as meritless Morrison’s contentions that defendants’ summary

judgment brief was untimely, and that defense counsel acted improperly.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents and facts not presented to the district court. See United States

v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to

the district court are not part of the record on appeal.”).

       AFFIRMED.




                                            3                                     16-17050